DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter KIM I) US 2019/007533 A1 in view of Hojin Jung (hereinafter JUNG) US 11,171,407 B2.
Regarding claim 1, KIM I teaches:
An electronic device comprising (KIM I, Paragraph [0003], see electronic device):
a housing comprising a first housing structure, a second housing structure, and a hinge structure connecting the first housing structure and the second housing structure, the housing forming a rear surface and a side surface of the electronic device when the electronic device is in an open state (KIM I, FIG. 4A and paragraph [0155]-[0156], see housing with a first housing portion and a second housing portion that is connected by a hinge unit and the first and second housing portions make the exterior of the electronic device; noted: when the device in FIG. 4A is in the open state, the exterior of the closed state would be the rear and side surface of the electronic device in the open state);
a display seen through a portion of the housing (KIM I, paragraph [0161], see second housing portion may have a second display 403 disposed on the top outer surface);
at least one first antenna formed by using at least a portion of the first housing structure (KIM I, paragraph [0164], see first housing portion containing conductive material such as a metal frame; paragraph [0171], see metal frame may be used as an antenna);
at least one second antenna formed by using at least a portion of the second housing structure (KIM I, paragraph [0178], see second housing may contain conductive material such as a metal frame; paragraph [0171], see metal frame may be used as an antenna); and
at least one processor (KIM I, FIG.1 and paragraph [0054], see processor),
wherein at least a portion of the first housing structure is formed with a metallic material to form the at least one first antenna, and at least another portion of the first housing structure is formed with a nonmetallic material to form a segment to isolate the at least one first antenna (KIM I, paragraph [0164], see first housing portion containing conductive material such as a metal frame; paragraph [0171], see metal frame may be used as an antenna; paragraph [0172], see non-conductive material can be used to split metal frames),
wherein at least a portion of the second housing structure is formed with a metallic material to form the at least one second antenna, and at least another portion of the second housing structure is formed with a nonmetallic material to form a segment to isolate the at least one second antenna (KIM I, paragraph [0178], see second housing may contain conductive material such as a metal frame; paragraph [0171], see metal frame may be used as an antenna; paragraph [0172], see non-conductive material can be used to split metal frames).
KIM I does not explicitly disclose:
wherein the at least one processor is configured to control an on or off state of a second low noise amplifier, based on at least one of a wireless communication method used by the electronic device, whether the electronic device is in a close state, whether a wireless signal is transmitted through the at least one first antenna, and a strength of a wireless signal received through the at least one first antenna.
However, JUNG discloses:
wherein the at least one processor is configured to control an on or off state of a second low noise amplifier, based on at least one of a wireless communication method used by the electronic device, whether the electronic device is in a close state, whether a wireless signal is transmitted through the at least one first antenna, and a strength of a wireless signal received through the at least one first antenna (JUNG, column 8, line 55-61, see processor 340 controls the low noise amplifier of the second antenna to be turned off based signal strength; column 7, line 49-56, see first antenna with a low noise amplifier; noted: the presence of two amplifiers would make the second antenna have a second low noise amplifier; column 10, line 53-62, see when the electronic device is folded the second antenna low noise amplifier is turned off; noted: when the device is folded it is in a close state; column 11, line 53-62, see low noise amplifier of second antenna may be turned off when using the first antenna).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the multi-housing electronic device with metal frame antenna as disclosed in KIM I with the electronic device for controlling amplifiers based on the state of electronic devices as disclosed in JUNG. The motivation would have been to control low noise amplifiers to prevent transmitted signals from being induced to another antenna and amplified (JUNG, column 2, line 31-36).

Regarding claim 7, KIM I in view of JUNG teaches the electronic device of claim 1, wherein:
the at least one processor is further configured to turn off the second low noise amplifier during a time period in which the electronic device is in the close state and a wireless signal is transmitted through the at least one first antenna (JUNG, column 10, line 53-62, see when the electronic device is folded the second antenna low noise amplifier is turned off; noted: when the device is folded it is in a close state and transmit through the first antenna).

Regarding claim 12, KIM I in view of JUNG teaches the electronic device of claim 1, wherein:
the at least one processor is further configured to turn off the second low noise amplifier when a strength of a wireless signal received through the at least one first antenna is greater than a pre-set value (JUNG, column 8, line 55-61, see processor 340 controls the low noise amplifier of the second antenna to be turned off based signal strength).

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over KIM I in view of JUNG as applied to claim 1 above, and further in view of Kim et al. (hereinafter KIM II) US 2018/0366813 A1.
Regarding claim 2, KIM I as modified by JUNG teaches the electronic device of claim 1, but does not explicitly disclose the electronic device of claim 1, wherein:
the at least one first antenna and the at least one second antenna are formed on positions to come into contact with each other when the electronic device is in the close state.
However, KIM II teaches:
the at least one first antenna and the at least one second antenna are formed on positions to come into contact with each other when the electronic device is in the close state (KIM II, paragraph [0007], see first antenna and second antenna that come into contact to become electrically connected when folded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the multi-housing electronic device with metal frame antenna and controlling amplifiers based on the state of electronic devices as disclosed in KIM I as modified by JUNG with the multi-housing electronic device with a first and second antenna as disclosed in KIM II. The motivation would have been to maintain antenna performance by preventing deterioration by the conductive materials (KIM II, Paragraph [0009]).

Regarding claim 3, KIM I in view of JUNG teaches the electronic device of claim 1, further comprising:
a first substrate disposed in a space formed by the first housing structure (KIM I, paragraph [0003], see antenna may be formed as a pattern of a printed circuit board; paragraph [0012], see first housing with first metal portion; noted: a printed circuit board includes substrates for communicating through circuitry);
a second substrate disposed in a space formed by the second housing structure (KIM I, paragraph [0003], see antenna may be formed as a pattern of a printed circuit board; paragraph [0013], see second housing with first metal portion); and
a transceiver provided on the first substrate (KIM I, FIG. 2 and paragraph [0074], see RF module 229 may include a transceiver and an antenna; noted: the RF module can be readily integrated into a printed circuit board), wherein
the transceiver is connected with the at least one first antenna through a conducting wire on the first substrate to transmit and receive a wireless signal (KIM I, paragraph [0074], see RF module includes an antenna; paragraph [0003], see antenna may be printed on a circuit board; paragraph [0139], see antenna may use various wireless communication services).
KIM I in view of JUNG does not explicitly disclose:
is connected with the at least one second antenna by using a flexible radio frequency (RF) cable (FRC) to receive a wireless signal.
However, KIM II teaches:
is connected with the at least one second antenna by using a flexible radio frequency (RF) cable (FRC) to receive a wireless signal (KIM II, paragraph [0096], see first antenna in first housing and second antenna in second housing; paragraph [0164], see flexible envelope member connecting the two housings; noted: a flexible radio frequency cable is implicitly taught as to allow communication between the antenna in housing one and the antenna in housing two; paragraph [0080], see antenna may use various wireless communication services).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the multi-housing electronic device with metal frame antenna and controlling amplifiers based on the state of electronic devices as disclosed in KIM I as modified by JUNG with the multi-housing electronic device with a first and second antenna as disclosed in KIM II. The motivation would have been to maintain antenna performance by preventing deterioration by the conductive materials (KIM II, Paragraph [0009]).

Regarding claim 4, KIM I in view of JUNG and further in view of KIM II teaches the electronic device of claim 3, further comprising:
a power amplifier, a first low noise amplifier, and a switch which are provided between the transceiver and the at least one first antenna to transmit and receive the wireless signal (JUNG, FIG. 4, see power amplifier 415, first low noise amplifier 413, antenna switch module 411, between transceiver 420 and first antenna 410; column 1, line 60-67, see first antenna used to transmit and receive wireless signals); and
the second low noise amplifier which is provided between the transceiver and the at least one second antenna to receive the wireless signal (JUNG, FIG. 4, see second low noise amplifier 435 between transceiver 420 and second antenna 430; column 1, line 60-67, see second antenna used to receive wireless signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the multi-housing electronic device with metal frame antenna and controlling amplifiers based on the state of electronic devices as disclosed in KIM I as modified by JUNG with the multi-housing electronic device with a first and second antenna as disclosed in KIM II. The motivation would have been to maintain antenna performance by preventing deterioration by the conductive materials (KIM II, Paragraph [0009]).

Regarding claim 5, KIM I in view of JUNG and further in view of KIM II teaches the electronic device of claim 4, wherein:
the second low noise amplifier is provided on the first substrate (KIM I, paragraph [0074], see RF module includes an antenna; paragraph [0003], see antenna may be printed on a circuit board; FIG. 2 and Paragraph [0074], see RF module 229 may include a transceiver and an antenna; KIM II, paragraph [0096], see first antenna in first housing and second antenna in second housing; JUNG, FIG. 4, see second low noise amplifier located in the communication module 310 while the second antenna is located outside of the module),
the transceiver and the second low noise amplifier are connected with each other through the conducting wire of the first substrate, and the second low noise amplifier and the second antenna are connected with each other by using the FRC (JUNG, column 3, line 16-21, see components may be integrated as a single integrated circuit; JUNG, FIG. 4, see second low noise amplifier located in the communication module 310; KIM II, paragraph [0164], see flexible envelope member connecting the two housings; noted: a flexible radio frequency cable is implicitly taught as to allow communication between the RF module in housing one and the antenna in housing two).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the multi-housing electronic device with metal frame antenna and controlling amplifiers based on the state of electronic devices as disclosed in KIM I as modified by JUNG with the multi-housing electronic device with a first and second antenna as disclosed in KIM II. The motivation would have been to maintain antenna performance by preventing deterioration by the conductive materials (KIM II, Paragraph [0009]).

Regarding claim 6, KIM I in view of JUNG and further in view of KIM II teaches the electronic device of claim 4, wherein:
the second low noise amplifier is provided on the second substrate (JUNG, FIG. 4, see second low noise amplifier located in the communication module 310 while the second antenna is located outside of the module; noted: an obvious variant would be to move the second low noise amplifier physically closer to the second antenna to reduce interference),
the transceiver and the second low noise amplifier are connected with each other by using the FRC, and the second low noise amplifier and the second antenna are connected with each other through a conducting wire of the second substrate (KIM II, paragraph [0164], see flexible envelope member connecting the two housings; noted: a flexible radio frequency cable is implicitly taught as to allow communication between the RF module in housing one and the antenna in housing two; KIM I, paragraph [0003], see antenna may be printed on a circuit board; noted: it would be obvious to combine the circuitry of the second low noise antenna with the circuit for the second antenna).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the multi-housing electronic device with metal frame antenna and controlling amplifiers based on the state of electronic devices as disclosed in KIM I as modified by JUNG with the multi-housing electronic device with a first and second antenna as disclosed in KIM II. The motivation would have been to maintain antenna performance by preventing deterioration by the conductive materials (KIM II, Paragraph [0009]).

Claims 13-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over JUNG in view of EVANS. 
Regarding claim 13, JUNG teaches:
A method of an electronic device which comprises at least one first antenna configured to transmit and receive a wireless signal, and at least one second antenna configured to receive a wireless signal, the method comprising (JUNG, FIG. 4 and column 9, line 8-18, see electronic device with a first antenna 410 that may transmit and receive and a second antenna 430 that may receive signals):
a first determination operation of determining whether the electronic device is in a close state or an open state (JUNG, column 10, line 53-62, see when the electronic device is folded the second antenna low noise amplifier is turned off; noted: when the device is folded it is in a close state);
a third determination operation of determining whether a wireless signal is transmitted through the at least one first antenna (JUNG, column 11, line 53-62, see low noise amplifier of second antenna may be turned off when using the first antenna);
a fourth determination operation of determining whether a strength of a wireless signal received through the at least one first antenna is greater than or equal to a pre-set value (JUNG, column 8, line 55-61, see processor 340 controls the low noise amplifier of the second antenna to be turned off based signal strength); and
an operation of controlling an on or off state of the at least one second antenna, based on a result of at least one determination operation of the first determination operation, the second determination operation, the third determination operation, and the fourth determination operation (JUNG, column 10, line 53-62, see when the electronic device is folded the second antenna low noise amplifier is turned off while transmitting through the first antenna; noted: when the device is folded it is in a close state and transmit through the first antenna).
JUNG does not explicitly disclose: 
a second determination operation of determining whether a wireless communication method used by the electronic device is based on time division duplexing (TDD) or frequency division duplexing (FDD).
However, EVANS teaches:
a second determination operation of determining whether a wireless communication method used by the electronic device is based on time division duplexing (TDD) or frequency division duplexing (FDD) (EVANS, column 6, line 38-50, see determination between TDD and FDD used in determining whether connecting first antenna with second antenna).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the electronic device for controlling amplifiers based on the state of electronic devices as disclosed in JUNG with the antenna diversity system with two antennas connected via a common connection disclosed in EVANS. The motivation would have been to control antenna radiation when Radiation channels may not be symmetrical in FDD so a single omni-directional antenna may perform better than a multiple antenna system (Column 6, line 45-60).

Regarding claim 14, JUNG as modified EVANS teaches the method of claim 13, wherein:
the operation of controlling the on or off state of the at least one second antenna comprises an operation of turning off the at least one second antenna during a time period in which the electronic device is in the close state and the wireless signal is transmitted through the at least one first antenna (JUNG, column 10, line 53-62, see when the electronic device is folded the second antenna low noise amplifier is turned off while transmitting through the first antenna; noted: when the device is folded it is in a close state and transmit through the first antenna).

Regarding claim 17, JUNG as modified EVANS teaches the method of claim 13, wherein:
the operation of controlling the on or off state of the at least one second antenna comprises an operation of turning off the at least one second antenna during a time period in which the electronic device is in the close state, the wireless communication method used by the electronic device is based on TDD, and the wireless signal is transmitted through the at least one first antenna (JUNG, column 10, line 53-62, see when the electronic device is folded the second antenna low noise amplifier is turned off; noted: when the device is folded it is in a close state; column 7, line 45-48, see first antenna communicates through time division multiple access; noted: TDMA is a type of TDD).

Regarding claim 18, JUNG as modified EVANS teaches the method of claim 13, wherein:
the operation of controlling the on or off state of the at least one second antenna comprises an operation of turning off the at least one second antenna during a time period in which the electronic device is in the close state, the wireless communication method used by the electronic device is based on TDD, and the wireless signal is transmitted through the at least one first antenna, and when the strength of the wireless signal received through the at least one first antenna is less than the pre-set value (JUNG, column 10, line 53-62, see when the electronic device is folded the second antenna low noise amplifier is turned off; noted: when the device is folded it is in a close state; column 7, line 45-48, see first antenna communicates through time division multiple access; noted: TDMA is a type of TDD; column 8, line 55-67, see second antenna may be turned off if measured strength is lower or equal to a reference value).

Regarding claim 19, JUNG as modified by EVANS teaches the method of claim 13, wherein: 
the operation of controlling the on or off state of the at least one second antenna comprises an operation of turning off the at least one second antenna when the strength of the wireless signal received through the at least one first antenna is greater than the pre-set value (JUNG, column 9, line 1-7, see measured strength exceeds reference value resulting in low noise amplifier of second antenna being turned off).
Regarding claim 20, JUNG as modified by EVANS teaches the method of claim 13, further comprising:
turning off a low noise amplifier when a strength of a wireless signal received through the at least one first antenna is greater than a pre-set value (JUNG, column 9, line 1-7, see measured strength exceeds reference value resulting in low noise amplifier of second antenna being turned off).

Allowable Subject Matter
Claims 8-11 and 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-10,615,485-B2 to Chun, Jae-Bong is prior art that is relevant because it discloses a flexible folding electronic device with multiple antennas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R FERNANDEZ whose telephone number is (571)272-4490. The examiner can normally be reached Monday - Thursday 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on (571) 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.F./Examiner, Art Unit 2473                                                                                                                                                                                                        
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473